Barnes, Chief Judge.
These consolidated appeals consist of three asbestos cases brought by multiple plaintiffs against multiple defendants. The trial court dismissed all three cases under OCGA § 51-14-5 of the asbestos and silica claims statute. That statute provides that plaintiffs must submit reports establishing “prima-facie evidence of physical impairment” either with the complaint, if it was filed after April 12, 2005, or within a specific time frame, if the complaint was pending on April 12, 2005. “Prima-facie evidence” is defined in detail in OCGA § 51-14-2 (15) and (16), which provide, among other things, that the plaintiffs must submit a “detailed narrative medical report and diagnosis” verifying that exposure to asbestos or silica was “a substantial contributing factor to the exposed person’s medical condition and physical impairment.” OCGA § 51-14-2 (15) (A), (B) (v), (16) (A) (ii), (C) (iv).
While these cases were on appeal, the Supreme Court of Georgia held that the statute, OCGA § 51-14-1 et seq., could not be constitutionally applied to cases in which the cause of action accrued before the effective date of the statute, April 12, 2005, and could not be severed to apply any part of the statute to those cases. Daimler Chrysler v. Ferrante, 281 Ga. 273, 275 (1), (2) (637 SE2d 659) (2006). The court held that the statute was unconstitutional in these cases because it affected the plaintiff-employees’ substantive rights by establishing a new element which did not exist when the original cause of action accrued.
In the cases before us, all the parties have agreed that the trial court’s orders must be reversed and the cases remanded for further proceedings because of the ruling in Daimler Chrysler. We agree. Accordingly, we reverse and remand these cases for further proceedings.

Judgments reversed and cases remanded.


Smith, P. J., and Miller, J., concur.

*45Decided April 12, 2007.
Wendell K. Willard, David A. Webster, for appellants.
Evert, Weathersby & Houff, Jennifer M. Techman, Hawkins & Parnell, Erin E. Shofner, Stewart, Melvin & Frost, J. Douglas Stewart, Devlin & Robinson, Marvin A. Devlin, Gray, Rust, St. Amand, Moffett & Brieske, Michael J. Rust, Nelson, Mullins, Riley & Scarborough, Thomas F. Wamsley, Jr., Hunton & Williams, Matthew J. Calvert, Carlock, Copeland, Semler & Stair, Gregory H. Wheeler, Swift, Currie, McGhee & Hiers, Kenneth M. Barre, Cruser & Mitchell, Kathleen M. Hurley, Chivilis, Cochran, Larkins & Bever, John D. Dalbey, Green, Johnson & Landers, David A. Sapp, Carter & Ansley, Robert A. Barnabyll, Kasowitz, Benson, Torres & Friedman, Michael E. Hutchins, Ogletree, Deakins, Nash, Smoak & Stewart, David A. Hughes, Chamberlain, Hrdlicka, White, Williams & Martin, Nicholas S. Papleacos, Owen, Gleaton, Egan, Jones & Sweeney, Charles J. Cole, Gambrell & Stolz, Jennifer G. Cooper, Alston & Bird, Orlyn O. Lockard III, Angela M. Spivey, for appellees.